Case 1:20-cv-00800-DNH-CFH Document 13 Filed 10/26/20 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
x  20-cv-0800 (DNH/CFH)

 

KAYLEAH WHITEHURST, on behalf of herself
and all others similarly situated,

Plaintiff
-against-

MONTEREY FINANCIAL SERVICES, LLC
d/b/a MONTEREY COLLECTION SERVICES,

Defendant

Xx

 

STIPULATION OF VOLUNTARY DISMISSAL
TO THE CLERK OF THE COURT:

IT IS HEREBY STIPULATED PURSUANT to Rule 41(a)(1)(ii) of the Federal Rules of Civil
Procedure, that no party named herein is an infant or an incompetent person, notice is hereby
given that the above-entitled action shall be, and hereby is, voluntarily dismissed by the Plaintiff,
Kayleah Whitehurst, with prejudice as to said Plaintiff, without prejudice to the alleged putative
class set forth in the Complaint, and without attorneys fees and/or costs as to any party named

herein.

DATED: New York, New York ROBERT L. ARLEO, ESQ. P.C.
October 22, 2020
By: /s/ Robert L. Arleo

ROBERT L. ARLEO, ESQ.
Attorney for the Plaintiff
380 Lexington Avenue, 17" Fl.
New York, New York 10168
PHONE: (212) 551-1115
FAX: (518) 751-1801
robertarleo@gmail.com
Case 1:20-cv-00800-DNH-CFH Document 13 Filed 10/26/20 Page 2 of 2

DATED: October 22, 2020
Buffalo, New York

BY:/s/ Richard M_Sherer, Jr.
RICHARD M. SHERER, JR., ESQ.
LIPPAS MATHIAS WEXLER
FRIEDMAN, LLP
Attorneys for the Defendant
50 Fountain Plaza, Suite 1700
Buffalo, New York 14202
Phone: (716) 853-5100
Fax: (716) 853-5199
rscherer@lippes.com

ELT fol

DAVID N. H U
U.S. DISTRI T COURT UDGE
